Hart, J., (after stating the facts). The judgment of T. M. Montgomery against the Ozark Insurance Company was regular on its face, and no evidence was introduced )by defendants to impeach it. “As a general rule, a judgment against an insurance company, if no fraud or collusion is shown, is evidence against the surety, in a bond executed by the company for the benefit of the policy holders.” Ingle v. Batesville Grocery Co., 89 Ark. 378. The bond in this case is precisely similar in its terms to that in the case of Crawford, v. Ozark Insurance Co., 97 Ark. 549, and this case is ruled by it. It is not necessary to repeat what was said there. The facts are the same, and this case is therefore controlled by it. It follows that the judgment must be reversed, and judgment will be entered here «for the plaintiffs for the amount sued for.